DDETAILED ACTION
This action is in response to the amendments filed on Jan. 6th, 2022. A summary of this action:
Claims 1-2, 5, 11-12, 15 have been presented for examination.
Claims 1 and 11 have been amended
Claims 3-4, 6-10, 13-14 have been cancelled
Claim 1-2, 5, 11-12, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the objection to the specification
	In view of the amendments, the objection is withdrawn.

Regarding the § 112(a) Rejection
	In view of the amendments, the rejection is withdrawn. 

Regarding the § 103 Rejection

There is no rejection under § 102/103 based on the prior art of record. 

Regarding the § 101 Rejection
	The rejection is maintained. 

Applicant submits (Remarks, pages 26-28): “One skilled in the art can understand that the amended claims 1 and 11 include the features (a) and (b) used to prevent overfitting, and the prevention of overfitting improves the precision of the data imputation of the weather data.
For example, the references Chen, Doreswamy and Bjorck fail to disclose the features (a) and (b) the amended claims 1 and 11. Therefore, the precision of the data imputation of this application (the amended claims 1 and 11) is higher than the precision of the method disclosed by Chen in view of Doreswamy further in view of Bjorck...One skilled in the art can understand that "sufficient details" are provided as to "how to improve the precision of data imputation". Thus, the amended claims 1 and 11 are eligible.”

Examiners Response:
	This is not persuasive. 
	First: see the non-final rejection, Oct. 10th, 2021, pages 11-12: “...The applicant's argued improvement, and what the specification describes as an improvement, are merely 
	As per MPEP § 2106.05(a): "It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception"

	Second: The applicant’s arguments are directed towards the presently claimed mathematical concept improving “the precision of the data imputation” as compared to the prior art. As stated above, this is merely arguing for an improvement in the judicial exception alone.
	And this is not part of the consideration for an improvement – the specification is the guide to a skilled person as to if an invention is an improvement to technology, as per MPEP § 2106.05(a). E.g., see MPEP §2106.04(b): "Likewise, Einstein could not patent his
celebrated law that E=mc2; nor could Newton have patented the law of gravity." Id. Nor can
one patent "a novel and useful mathematical formula," Parker v. Flook, 437 U.S. 584, 585, 198
USPQ 193, 195 (1978)".

Applicant submits (Remarks, pages 28): “Further, the amended claims 1 and 11 are not me[n]tal processes....”

Examiners Response:
	This is not persuasive, for the claim was not rejected as a mental process – it was rejected as being an abstract idea of a mathematical concept.
	As per MPEP §2106.04(a): “The Court’s rationale for identifying these "mathematical concepts" as judicial exceptions is that a ‘‘mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673), and thus ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’ Flook, 437 U.S. at 594, 198 USPQ at 199...‘‘[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]’’). More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981” E.g., see MPEP §2106.04(b): "Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity." Id. Nor can one patent "a novel and useful mathematical formula," Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978)".
	
	In addition, as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2, 5, 11-12, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
	Claim 11 is directed towards the statutory category of an article of manufacture.

Claim 1, and the dependents thereof, is treated as representative of claim 11, and the dependents thereof. Claim 11, and the dependents thereof, are rejected under a similar rationale as claim 1, and the dependents thereof.

	
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
performing a historical sample processing stage, wherein the historical sample processing stage comprises:
...
classifying the historical samples into a class of ... and a [second] class ...to obtain a plurality of classified historical sample groups, wherein the classified historical sample groups correspond to the classes ...in a one-to-one manner, and each of the classified historical sample groups comprises a plurality of known historical values and at least one historical missing value of at least one of the parameters;
	replacing the historical missing value with zero;
	and performing an imputation calculating step on each of the 2classified historical sample groups, wherein the imputation calculating step comprises:
	calculating a base matrix and a weight matrix which are corresponded by each of the classified historical sample groups;
	calculating a predicted value of the at least one historical missing value of each of the classified historical sample groups in accordance with the base matrix and the weight matrix to which each of the classified historical sample groups corresponds;
	and performing a sample classification stage to classify a current sample into one of the classes...wherein the current sample comprises current values of the parameters..., and the current sample comprises a plurality of known values and at least one missing value of at least one of the parameters of at least one of the parameters, and the sample classification stage comprises:
	calculating a plurality of weight vectors corresponded by the current sample by using an iterative projection pursuit (IPP) algorithm and a nonlinear inequality constraint, wherein the weight vectors correspond to the classes ... in a one-to-one manner, each of the weight vectors is limited by a weight parameter, and the weight 3parameter is calculated in accordance with the nonlinear inequality constraint;
	performing a candidate sample calculating step to calculate a plurality of candidate samples corresponding to the class... in accordance with the base matrix and the weight vector corresponding to the same class, wherein the candidate samples correspond to the classes ...in a one-to-one manner;
	calculating a difference between the current sample and each of the candidate samples to obtain a plurality of candidate sample differences;
	and determining a predicted value of the at least one missing value of the current sample and if a class of the current sample is corresponding to the class... in accordance with the candidate sample differences;
wherein the step for calculating the base matrix and the weight matrix which are corresponded by each of the classified historical sample groups is performed by using a ridge alternating least squares (RALS) algorithm, three types of control matrixes and an equation of Lagrangian multiplier             
                λ
            
         comprising a control term             
                ρ
                
                    
                        
                            
                                
                                    
                                        S
                                    
                                    
                                        Γ
                                    
                                
                                
                                    
                                        v
                                    
                                    ~
                                
                            
                        
                    
                    
                        F
                    
                    
                        2
                    
                
            
         used for preventing overfitting, where             
                ρ
            
         is a ridge parameter,             
                
                    
                        v
                    
                    ~
                
                =
                
                    
                        R
                    
                    
                        -
                        1
                    
                
                v
            
        , R is a is a nonsingular matrix, v is a weight vector,             
                
                    
                        S
                    
                    
                        Γ
                    
                
            
         is calculated by the following equation:
            
                
                    
                        S
                    
                    
                        Γ
                    
                
                 
                ≈
                
                    
                        Q
                    
                    
                        Γ
                    
                    
                        Τ
                    
                
                Γ
                R
            
        
	16where             
                Γ
            
         is a smoothing full-rank control matrix, and Q denotes a unitary matrix;
	wherein the three types of control matrixes are designed herein:
	            
                U
                 
                o
                r
                 
                
                    
                        S
                    
                    
                        u
                    
                
            
         is a imputation basis;
	            
                B
                 
                o
                r
                 
                
                    
                        S
                    
                    
                        r
                    
                
            
         is the historical combinational weight;
	            
                Γ
                 
                o
                r
                 
                
                    
                        S
                    
                    
                        Γ
                    
                
            
         is a smoothing full-rank control matrix. 
Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

As such, the claimed invention is directed towards a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
Claim 11: “A non-transitory computer-readable storage medium storing computer instructions that are configured, when executed by one or more processors, cause the one or more processors to perform the operations comprising:”
Claim 1 fails to recite the use of a computer or generic computer components, however if amended to recite such use it would be rejected under this rationale. 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for data imputation and classification 
...parameters including atmospheric pressure, humidity, temperature, wind force scale and rainfall;
...of good weather and a class of bad weather ...

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
providing a plurality of historical samples, wherein each of the historical samples comprises historical values of a plurality of parameters including atmospheric pressure, humidity, temperature, wind force scale and rainfall;



The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 11: “A non-transitory computer-readable storage medium storing computer instructions that are configured, when executed by one or more processors, cause the one or more processors to perform the operations comprising:”
Claim 1 fails to recite the use of a computer or generic computer components, however if amended to recite such use it would be rejected under this rationale. 


for data imputation and classification 
...parameters including atmospheric pressure, humidity, temperature, wind force scale and rainfall;
...of good weather and a class of bad weather ...

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
providing a plurality of historical samples, wherein each of the historical samples comprises historical values of a plurality of parameters including atmospheric pressure, humidity, temperature, wind force scale and rainfall;

The claimed invention recites a mathematical concept without significantly more.

Regarding the dependent claims
Claims 2 is merely reciting additional parts of the mathematical concept. Claim 12 is rejected under a similar rationale.
Claim 5 is merely an additional step in the mathematical concept. Claim 15 is rejected under a similar rationale.

The claimed invention recites a mathematical concept without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Calvetti et al., “TIKHONOV REGULARIZATION WITH A SOLUTION CONSTRAINT”, 2004 – see the abstract, see page 225
Lampe et al., “SOLVING REGULARIZED TOTAL LEAST SQUARES PROBLEMS BASED ON EIGENPROBLEMS”, 2010 – see the abstract, see §1 and include seeing the paragraph split between pages 886-887
Wei et al., “TIKHONOV REGULARIZATION AND RANDOMIZED GSVD”, 2016 – see the abstract, see § 1, see equation 3.5 and the equations following this equation 3.5, as well as the surrounding description 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.A.H./Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147